              Case 2:17-cv-00094-RAJ Document 387 Filed 07/20/20 Page 1 of 3




 1                                                        THE HONORABLE RICHARD A. JONES
 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE
 8
     ABDIQAFAR WAGAFE, et al., on behalf               No. 2:17-cv-00094-RAJ
 9   of themselves and others similarly situated,
                                                       PLAINTIFFS’ OPPOSITION TO
10                         Plaintiffs,                 DEFENDANTS’ MOTION TO REDACT
                                                       PORTIONS OF THE MAY 28, 2020
11          v.                                         HEARING TRANSCRIPT
12   DONALD TRUMP, President of the                    NOTE ON MOTION CALENDAR:
     United States, et al.,                            July 24, 2020
13
                           Defendants.
14

15          The Court should deny Defendants’ motion to redact portions of the May 28, 2020
16   hearing transcript. The Court’s statement that Defendants seek to redact (pg. 14, lines 23-24)
17   was simply introductory of the topic to be discussed, and the balance are statements that counsel
18   for Defendants themselves made. The substance of each of Defendants’ statements (pg. 16, lines
19   12-16, and pg. 17, lines 6-9) had already been publicly made by Defendants in prior court
20   submissions. See, e.g., Dkt. 226-01 at 9. There is no basis for now redacting these statements
21   from the public record.
22          A party seeking to seal a judicial record, such as a hearing transcript, must “articulate
23   compelling reasons supported by specific factual findings…that outweigh the general history of
24   access and the public policies favoring disclosure such as the public interest in understanding the
25   judicial process.” Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1178-79 (9th Cir. 2006);
26
     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’                                    Perkins Coie LLP
     MOTION TO REDACT PORTIONS OF THE MAY 28,                             1201 Third Avenue, Suite 4900
     2020 HEARING TRANSCRIPT                                                Seattle, WA 98101-3099
     (No. 2:17-cv-00094-RAJ) – 1                                              Phone: 206.359.8000
                                                                               Fax: 206.359.9000
              Case 2:17-cv-00094-RAJ Document 387 Filed 07/20/20 Page 2 of 3




 1
     see also Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1138 (9th Cir. 2003) (“In this
 2
     circuit, we start with a strong presumption in favor of access to court records.”); TriQuint
 3
     Semiconductor Inc. v. Avago Techs. Ltd., No. CV-09-1531-PHX-JAT, 2012 WL 1432519, at *2
 4
     (D. Ariz. Apr. 25, 2012) (denying parties’ “ex-post facto” request to redact hearing transcript);
 5
     Vesta Corp. v. Amdocs Mgmt Ltd., 312 F. Supp. 3d 966, 971 (D. Or. 2018) (same).
 6
            Defendants fail to demonstrate a compelling reason, supported by specific factual
 7
     findings, that would justify redacting portions of the judicial record. The Court should deny the
 8
     Defendants’ motion to redact the May 28, 2020 hearing transcript.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’                                    Perkins Coie LLP
     MOTION TO REDACT PORTIONS OF THE MAY 28,                             1201 Third Avenue, Suite 4900
     2020 HEARING TRANSCRIPT                                                Seattle, WA 98101-3099
     (No. 2:17-cv-00094-RAJ) – 2                                              Phone: 206.359.8000
                                                                               Fax: 206.359.9000
             Case 2:17-cv-00094-RAJ Document 387 Filed 07/20/20 Page 3 of 3




 1   Respectfully submitted,                        DATED: July 20, 2020

 2   s/ Jennifer Pasquarella                        s/ Harry H. Schneider, Jr.
     Jennifer Pasquarella (admitted pro hac vice)   s/ Nicholas P. Gellert
 3   ACLU Foundation of Southern California         s/ David A. Perez
     1313 W. 8th Street                             s/ Heath L. Hyatt__________
 4   Los Angeles, CA 90017                          s/ Paige L. Whidbee________
     Telephone: (213) 977-5236                      Harry H. Schneider, Jr. #9404
 5   jpasquarella@aclusocal.org                     Nicholas P. Gellert #18041
                                                    David A. Perez #43959
 6   s/ Matt Adams                                  Heath L. Hyatt #54141
     Matt Adams #28287                              Paige L. Whidbee #55072
 7   Northwest Immigrant Rights Project             Perkins Coie LLP
     615 Second Ave., Ste. 400                      1201 Third Avenue, Suite 4900
 8   Seattle, WA 98122                              Seattle, WA 98101-3099
     Telephone: (206) 957-8611                      Telephone: 206.359.8000
 9   matt@nwirp.org                                 HSchneider@perkinscoie.com
                                                    NGellert@perkinscoie.com
10   s/ Stacy Tolchin                               DPerez@perkinscoie.com
     Stacy Tolchin (admitted pro hac vice)          HHyatt@perkinscoie.com
11   Law Offices of Stacy Tolchin                   PWhidbee@perkinscoie.com
     634 S. Spring St. Suite 500A
12   Los Angeles, CA 90014                          s/ Kristin Macleod-Ball
     Telephone: (213) 622-7450                      Kristin Macleod-Ball (admitted pro hac vice)
13   Stacy@tolchinimmigration.com                   American Immigration Council
                                                    1318 Beacon Street, Suite 18
14   s/ Hugh Handeyside                             Brookline, MA 02446
     s/ Lee Gelernt                                 Telephone: (857) 305-3600
15   s/ Hina Shamsi                                 kmacleod-ball@immcouncil.org
     Hugh Handeyside #39792
16   Lee Gelernt (admitted pro hac vice)            s/ John Midgley
     Hina Shamsi (admitted pro hac vice)            s/ Molly Tack-Hooper
17   American Civil Liberties Union Foundation      John Midgley #6511
     125 Broad Street                               Molly Tack-Hooper #56356
18   New York, NY 10004                             ACLU of Washington
     Telephone: (212) 549-2616                      P.O. Box 2728
19   lgelernt@aclu.org                              Seattle, WA 98111
     hhandeyside@aclu.org                           Telephone: (206) 624-2184
20   hshamsi@aclu.org                               jmidgley@aclu-wa.org

21   s/ Sameer Ahmed
     Sameer Ahmed (admitted pro hac vice)
22   Harvard Immigration and Refugee
       Clinical Program
23   Harvard Law School
     6 Everett Street; Suite 3105                   Counsel for Plaintiffs
24   Cambridge, MA 02138
     Telephone: (617) 495-0638
25   sahmed@law.harvard.edu

26

     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’                               Perkins Coie LLP
     MOTION TO REDACT PORTIONS OF THE MAY 28,                        1201 Third Avenue, Suite 4900
     2020 HEARING TRANSCRIPT                                           Seattle, WA 98101-3099
     (No. 2:17-cv-00094-RAJ) – 3                                         Phone: 206.359.8000
                                                                          Fax: 206.359.9000
